 Case 3:21-cr-20205-RHC-APP ECF No. 13, PageID.24 Filed 03/31/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

             Plaintiff,
                                             Criminal No. 21-cr-20205
v.
                                             Hon. Robert H. Cleland

RICHARD MONEY SMITH,
  a.k.a. Richard Michael Smith,

             Defendant.
                                         /

                  DEFENDANT’S ACKNOWLEDGMENT OF
                            INDICTMENT

      I, Richard Money Smith, defendant in this case, hereby acknowledge that I

have received a copy of the Indictment before entering my plea, and that I have

read it and understand its contents.

      I know that if I am convicted or plead guilty, I may be sentenced as follows:

Count One: Up to 10 Years in prison and $250,000 fine.


                                                        with consent
                                 Richard Money Smith
                                 Defendant
Case 3:21-cr-20205-RHC-APP ECF No. 13, PageID.25 Filed 03/31/21 Page 2 of 2




               ACKNOWLEDGMENT OF DEFENSE COUNSEL

       I acknowledge that I am counsel for defendant and that I have received a
copy of the Standing Order for Discovery and Inspection which requires all pre-
trial motions to be filed within twenty (20) days of arraignment.



                               Daniel S. Dena
                               Counsel for Defendant


Dated: 3/26/2021
